Citation Nr: 1811644	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-21 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for prostate cancer.

 2.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.



ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1962 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated October 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2017, the Board remanded the claim to afford the Veteran a Board hearing pursuant to his request.  In November 2017, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) during a Board hearing.  A copy of the hearing transcript is of record and has been reviewed.  The case now returns to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An unappealed claim of service connection for prostate cancer was denied by the RO in an August 2009 rating decision.
      
2.  The evidence received since the last final August 2009 rating decision is new and material, and relates to an unestablished fact necessary to substantiate the claim for service connection for prostate cancer.

3.  The Veteran has a current diagnosis of prostate cancer. 

4.  The Veteran did not serve in the Republic of Vietnam and is not presumed to have been exposed to the herbicide Agent Orange.

5. The Veteran was not exposed to Agent Orange, or any other herbicide agent, during service.
 
6.  Prostate cancer did not manifest in service, or within one year of separation, and the preponderance of the evidence is against a finding that the Veteran's prostate cancer is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision, which denied the claim for service connection for prostate cancer is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for prostate cancer.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017 ).

3.  The criteria to establish service connection for prostate cancer are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

Prior to the issuance of the October 2011 rating decision, the Veteran was provided a VCAA notice letter in September 2011.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, what constitutes new and material evidence needed to reopen a prior final claim, what evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  He was also notified as to how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In view of the foregoing, the Board concludes that the Veteran was notified and aware of the evidence needed to reopen his prior final claim, to substantiate the claim, and the avenues through which he might obtain such evidence as well as the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, the Board finds that the Veteran received all required notice concerning his claim.

Additionally, the Board finds that VA has satisfied its duty to assist the Veteran in obtaining his service treatment records (STRs) and pertinent post-service treatment records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Veteran had the opportunity to present evidence and provided statements in support of his claim.

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claims for service connection for prostate cancer.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Although the record contains a current diagnosis of prostate cancer, a VA examination is not required because there is no evidence demonstrating that the Veteran had cancer in service and there is no competent evidence suggesting that the currently diagnosed prostate cancer may be associated with service or a current service-connected disability.  See McClendon, supra.  Therefore, VA was not required to conduct an examination.  See 38 U.S.C. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant ... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Further, as noted in the Introduction, the Veteran was provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the notice requirements under Bryant were effectively satisfied during the hearing conducted during the appeal period.  Notably, the VLJ elicited testimony regarding the claim on appeal, and suggested the submission of new evidence.  See Hearing Transcript at pgs. 3-4.  It was clear during the hearing that the Veteran had a full understanding of the issue(s) then on appeal.  VA has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claims based on the current record.  The Veteran has not asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.

Petition to Reopen Previously Denied Service Connection Claim

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. §7105; 38 C.F.R. §§ 3.160(d), 20.302.  Here, as noted above, the Veteran did not appeal the August 2009 rating decision and it became final.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C. §§ 7104, 7105.  Under 38 U.S.C. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence of record at the time of the August 2009 rating decision consisted of the Veteran's May 2009 claim for compensation; STRs; VA examination report dated July 2009; VA treatment records dated May to September 2008; and the Veteran's statement dated April 20, 2009.

Since the August 2009 rating decision, additional evidence has been added to the claims file, including the Veteran's September 2011 and June 2017 statements in support of his claim, the November 2017 Board hearing transcript; Internet articles about Agent Orange, C-123 and F-105 aircraft; and a summary of a 2015 VA-commissioned study addressing post-Vietnam Agent Orange exposure on C-123 aircraft.  In light of the "low threshold" standard for reopening established under Shade, the Board finds that the new evidence relates to previously unestablished facts needed to substantiate the claim of service connection, and also raises a reasonable possibility of substantiating such claim.  Accordingly, new and material evidence has been received, and to this extent only, the claim is granted.

Moreover, as aforementioned, during the Veteran's November 2017 hearing, the Veteran was notified of what elements and evidence is necessary to establish his service connection claim.  See Hearing Transcript at pgs. 19-20.  He also submitted additional evidence with a signed waiver of RO jurisdiction in November 2017.

Therefore, the Board finds that there is no prejudice to the Veteran in addressing the claim on the merits, where his claim was reopened and adjudicated on the merits by the RO in October 2011 and again in August 2013, and he has received appropriate notice and assistance with his claim in compliance with the VCAA, as noted above.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).
 
Prostate cancer (as a malignant tumor) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as prostate cancer, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran who had active duty service in the Republic of Vietnam beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii), (v).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including prostate cancer, shall be presumed service connected if the certain requirements are satisfied, subject to rebuttal.  38 U.S.C. §§ 1113, 1116; 38 C.F.R. § 3.307(a), (d), 3.309(e).
The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

During the pendency of this appeal, effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era. 

Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.

For purposes of this paragraph, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned to one of the affected aircraft and the individual had an Air Force Specialty Code (AFSC) indicating duties as a flight, ground maintenance, or medical crew member of such aircraft.  38 C.F.R. § 3.307(a)(6)(v).

A review of the Federal Register reveals that some C-123s were used to actually spray herbicide in Vietnam.  80 Fed. Reg. 35,246 (June 19, 2015).  For this reason, the presumption of herbicide exposure under 38 C.F.R. § 3.307(a)(6)(v) is limited to contact with C-123 aircraft known to have been used to sprayed an herbicide agent during the Vietnam era.  This makes the C-123s a distinct case.

VA published a list of military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand (ORH) C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crew members.  See http://www.benefits.va.gov/compensation/docs/AO_C123_AFSpecialityCodesUnit.pdf.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  To deny a claim on its merits, there must be a preponderance of evidence against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis for Prostate Cancer Claim

I.  Question of Herbicide Agent Exposure

The Veteran asserts that his prostate cancer was caused by his exposure to the herbicide agent "Agent Orange" during active service.  
Herbicide exposure cannot be presumed in this case, as the evidence does not show that he served in the Republic of Vietnam during the Vietnam Era (or that he had service in a unit that operated in or near the Korean demilitarized zone (DMZ)).  38 C.F.R. § 3.309.

Rather, the Veteran asserts that while stationed at McConnell Air Force Base (AFB), Kansas he was exposed to Agent Orange while handling footlockers, cardboard boxes, and manuals removed from F-105 aircraft returned from the Republic of Vietnam for maintenance.  The Veteran believes that the F-105s were contaminated because "they had to fly through the areas where the C-123's had sprayed the herbicides.  The interior of the planes were contaminated, and this was proven in the study that was conducted by the Institute of Medicine."  The Veteran testified that for over a year he was present on a daily basis in the hangar where maintenance crews worked on contaminated F-105 aircraft.  The Veteran acknowledges that his active duty service was limited to McConnell AFB, Kansas.  See Statement in Support of Claim dated September 2011; Veteran's written statement dated June 2017 at pg. 2 (and attached Internet articles); Hearing Transcript at pgs. 4, 9, 12-13, 16-17.  

Again, the record does not reflect, and the Veteran does not contend, that he served in Vietnam or that his service brought him in contact with C-123 aircraft.  Moreover, the Department of Defense (DoD) list of facilities where herbicide agents were tested and/or stored in the continental United States does not include McConnell AFB, Kansas or Lackland AFB, Texas where, according to the Veteran's service personnel records, he spent several weeks after enlistment for training purposes.

The Veteran's service treatment records are silent regarding any complaints or observations regarding environmental hazards during active service that would indicate possible exposure to such hazards, to include herbicide agents.

The Internet articles that accompanied the Veteran's June 2017 written statement describe Agent Orange use in Vietnam, the C-123 aircraft that were used to spray Agent Orange in Vietnam, the F-105 aircraft and its combat history, and a list of states (including Kansas) where herbicide agents were tested or stored.  The Board notes that the Internet articles are general in nature.  More important, none of the articles provide evidence that F-105 aircraft returning to McConnell AFB from Vietnam were contaminated with herbicide agents or that the Veteran himself was exposed to contaminated aircraft.

To further support his claim, the Veteran also submitted a "Summary" of a 2015 study commissioned by VA and conducted by the Institute of Medicine, entitled Post-Vietnam Dioxin Exposure in Agent Orange-Contaminated C-123 Aircraft (C-123 Study).  The summary indicates that the study focused on Air Force reservists who served in C-123 aircraft that had been used in Vietnam for Agent Orange applications.  During the November 2017 Board hearing, the Veteran's spouse E.M., who noted that she has a degree in microbiology, asserted that the C-123 Study proved that the interior of the C-123s were contaminated by herbicides, and therefore, "extrapolating from that, it's looking at all aircraft that served in Vietnam".  See Hearing Transcript at pgs. 8, 23-24.  

The Board finds that the summary is not competent evidence that the Veteran was exposed to herbicide agents.  Moreover, the summary, on its face, clearly indicates, as does the title of the study, that the C-123 Study focused only on contaminated C-123 aircraft and the reservists who served on them after the Vietnam War.

The Board recognizes the testimony of the Veteran's spouse, her statement that the aircraft that the Veteran came into contact with during service were contaminated with herbicide agents, and her reported degree in microbiology; that,  notwithstanding her belief, although sincere, is admittedly an extrapolation.  It is equivocal in nature and does not provide the degree of certainty required to establish herbicide exposure in this case. 
 
The only favorable evidence of in-service exposure to herbicide agents is the lay evidence that he was exposed to Agent Orange.  A layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  However, while the Veteran is competent to report his belief that he was exposed to herbicide agents during service, his lay statements alone are not competent to establish that he was in fact exposed to those agents during service.  While the Board considered the testimony of both the Veteran and his spouse, respectfully, they have not demonstrated any specialized training or experience to indicate they are capable of identifying the presence of herbicide agent-related contamination.  Moreover, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Therefore, in this case, the testimony, alone, is insufficient to establish exposure to herbicide agents.  As such, the Board finds that the Veteran is not shown to be competent to identify herbicide contamination of aircraft or the contents thereof.

In this case, the Veteran's service records outweigh the lay reports of herbicide exposure during service.  The Board finds no persuasive, objective evidence to establish that the Veteran was exposed to herbicide agents.  The Veteran has neither supplied corroborating evidence that F-105 aircraft at McConnell AFB were contaminated with herbicide agents, nor shown that he is competent to identify such contamination.  In the absence of competent evidence of the Veteran having been exposed to herbicide agents during service, the provisions related to presumptive exposure to herbicide agents are not for application, and presumptive service connection is not warranted.  See 38 C.F.R. § 3.307(a)(6)(iii)-(v), 3.309(e).

II.  Direct Service Connection Analysis

As discussed above, the Veteran's service treatment records are silent as to any complaints, treatment or diagnosis relevant to prostate cancer, and there is no competent evidence of the Veteran having been exposed to herbicide agents during service.  As such, the in-service element of a service connection claim has not been met.   

The evidence of record also demonstrates that the Veteran did not sustain symptoms of prostate cancer continuous after separation from service, or manifest to a compensable degree within one year of separation from service in 1964.  Post-service private and VA treatment records document the diagnosis of prostate cancer many decades after separation from service, in 2008.  As such, the Board finds that the Veteran's symptoms of prostate cancer were not continuous after separation from service or manifest to a compensable degree within one year of separation from honorable service.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

In light of the findings discussed above and review of the pertinent medical and lay evidence of record, the probative evidence of record does not demonstrate any relationship between prostate cancer and active service.  Therefore, the Board finds that the criteria to establish service connection have not been met.

In reaching this determination, the Board has considered the doctrine of reasonable doubt; but has determined that it is not applicable here because the preponderance of the evidence is against the claim for service connection.  See Gilbert, 1 Vet. App. at 55-56.

ORDER

New and material evidence has been received to reopen the service connection claim for prostate cancer.

Service connection for prostate cancer, to include as due to exposure to herbicide agents, is denied. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


